DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.

Previous Rejections
Applicant’s arguments, filed 06/04/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 6-8, 11-13 and 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Podhipleux et al (US 2005/0276850 A1), in view of Baichwal et al (US 2004/0170684 A1), further in view both of Mullen et al (US 2013/0022676 A1) Shterman et al (EP 1815850 B1), and as evidenced by the FDA (https://www.accessdata.fda.gov/drugsatfda_docs/label/2011/018081s046_18082s031lbl.pdf, 2011).
Podhipleux disclosed controlled release oral [0001] pharmaceutical formulations suitable for administration to a patient in need of treatment related thereto [0001]. Said formulations comprised valproic acid, or pharmaceutically acceptable salts thereof [abstract], and excipients [0076, 0101]. Sustained release coatings comprising sustained release polymers were taught [0113], as were enteric coatings [0082, 0084, 0087-88]. Additionally, Podhipleux disclosed [0098] that the release of the drug was controlled by both the pharmaceutically acceptable polymer of the core, and the membrane surrounding the core, wherein the polymer formed a hydrogel which controlled the release of the drug from the dosage form.
Podhipleux did not teach fumaric acid at from about 0.1 % to about 5 %, or at from about 0.1 % to about 3 %, as recited in claims 1, 7, 25 and 27-28.
Podhipleux did not teach a particular embodiment wherein the claimed coating delayed release of valproic acid for at least about 4 hours or 6 hours, and wherein the composition was formulated such that at least 60% (instant claims 1, 13, 25 and 33) or at least 70 % (instant claims 12 and 32) of the valproic acid was released during a period of from about four to about eight hours after administration, or from about eight (instant claim 
Baichwal disclosed that [0088] fumaric acid, present at from about 1 % to about 50 %, facilitates the release of drugs from hydrogel matrices. Sodium valproate was disclosed at [0119].
Since Podhipleux disclosed controlled release of valproic acid from hydrogel matrices, it would have been prima facie obvious to one of ordinary skill in the art to include fumaric acid within Podhipleux, as taught by Baichwal. An ordinarily skilled artisan would have been motivated to facilitate the release of the active from the polymeric matrix, as taught by Baichwal [Baichwal; 0051, 0119].
It would have been prima facie obvious to one of ordinary skill in the art to include, within Podhipleux, fumaric acid at 1-50 %. An ordinarily skilled artisan would have been motivated to facilitate the release of the active from the polymeric matrix, as taught by Baichwal.
The combined teachings of Podhipleux and Baichwal did not teach the claimed release. However, such deficiencies are cured by Mullen and by Shterman.
Mullen [abstract] was concerned with a treatment where it was desired that an active agent be released in a pulse at a time point, sometime after administration of the active agent. Mullen also provided formulations for a delayed, followed by a pulsed release of drug for 1-8 hours following administration [claim 28, 0008-0011]. Mullen taught [claim 16] that the core tablet was coated with material for forming the delayed release layer (e.g., wax and L-HPC), wherein the appropriate variation of the ratio of ingredients could be tailored; for example, increasing the amount of wax to L-HPC ratio resulted in 
Mullen was particularly suited to administering an agent that was released whilst a subject was sleeping, to reduce the likelihood of the subject waking through the night [0007, 0024, and 0053]. An advantage [0024] of Mullen  was to reduce drowsy feelings, a common side effect of valproic acid, as evidenced by the FDA [See FDA, page 45, throughout]. 
It would have been prima facie obvious to one of ordinary skill in the art to delay release of the active taught by Podhipleux for 1-8 hours, as taught by Mullen. An ordinarily skilled artisan would have been motivated to reduce the likelihood of drowsiness, and waking through the night, as taught by Mullen [Mullen, 0007-0009, 0024, 0053], and as evidenced by the FDA [FDA, page 45].
Shterman taught controlled release formulations of valproic acid [claim 1], wherein 40-70 % of the total valproic acid compound was released during or within 9 hours [claim 15]. The said release formulation effectively maintained plasma concentrations of the drug at constant levels [0017, 0021-0022].
It would have been prima facie obvious to one of ordinary skill in the art to release the active taught by Podhipleux at 40-70 % of the compound during or within 9 hours, as taught by Shterman. An ordinarily skilled artisan would have been motivated to effectively maintain plasma concentrations of the drug at constant levels [Shterman; 0017, 0021-0022].

The instant claims 7 and 28 recite 0.1-3 % secondary acid.
The instant claims 12 and 32 recite at least 70 % release during a period of 4-8 hours after administration.
The instant claim 13 recites at least 60 % release during a period of 4-8 hours after administration.
The instant claim 33 recites at least 60 % release during a period of 6-8 hours after administration.
Baichwal disclosed secondary (e.g., fumaric) acids present at from about 1 % to about 50 %. Mullen taught a delayed release of drug for 1-8 hours following administration. Shterman taught controlled release formulations of valproic acid, wherein 40-70 % of the total valproic acid compound was released during or within 9 hours. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
The combined teachings of Podhipleux, Baichwal, Mullen, FDA and Shterman read on claims 1, 3, 6, 26-27.
Claims 8 and 29 are rendered prima facie obvious because Podhipleux disclosed 69.91 % sodium valproate [Table 1]. 
Claims 8 and 29 recite at least 50 % of valproic acid. Podhipleux disclosed 69.91 % sodium valproate. A prima facie case of obviousness exists because of overlap, as discussed above.

Further regarding claims 11 and 30, Shterman taught sustained release formulations [0017, 0021] additionally layered by enteric coatings for the purpose of acid protection, easing swallow ability, etc. [0049].The motivation to combine Shterman with Podhipleux was previously discussed.
Further, regarding claims 24 and 31, Podhipleux did not specifically teach an order to the layers, however, it would be obvious to perform the addition steps in the alternate order as claimed. The selection of any order of mixing ingredients is prima facie obvious. See MPEP 2144.04IVC.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Declaration of Henri Hansson under 37 CFR 1.132 filed 06/04/2021 has been fully considered but it is not persuasive. 
Applicant argued that nothing in Baichwal would have provided one of ordinary skill in the art with motivation to modify Podhipleux to provide a delayed release or a rapid release of the drug after the delay period. 

Applicant argued an unexpected dissolution profile, advantageous as it makes it possible for a subject to take the VPA in the evening and get the maximal effect of the drug at 6 AM.
The Examiner responds that the Applicant’s results are expected over the combined teachings of the cited prior art, where Mullen taught delayed release for 1-8 hours and Shterman taught 40-70 % release during or within 9 hours. Furthermore, Mullen taught a delayed, followed by a pulsatile release (see the above Obviousness rejection).

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6-8, 11-13 and 24-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6, 8-9 and 11-15 of 
Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims recite all of the features instantly recited for the valproic pharmaceutical formulation, except for a secondary acid. The instant claims require a secondary acid at 0.1-5 %, and claim 6 limits the secondary acid to fumaric acid, and such an ingredient is not recited by the copending claims.
Baichwal disclosed that [0088] fumaric acid, present at from about 1 % to about 50 %, facilitates the release of drugs from hydrogel matrices. 
Thus, it would have been prima facie obvious to one of ordinary skill in the art to include fumaric acid at 1-50 % within the copending formulation, as taught by Baichwal. The ordinarily skilled artisan would be motivated to facilitate release of the active agent, as taught by Baichwal [Baichwal at 0088].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, and the Examiner’s response, with respect to the teachings of Baichwal, were previously discussed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.